Order entered September 2, 2016




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                       No. 05-15-01165-CR

                                CHADRICK OTIS HAVEN, Appellant

                                              V.

                                 THE STATE OF TEXAS, Appellee

                        On Appeal from the 195th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F-1360734-N

                                           ORDER
        We GRANT appellee’s August 30, 2016 “Second Motion for Extension of Time to File a

Brief.” We ORDER the brief tendered to this Court by appellee on August 30, 2016 timely filed

as of the date of this order.


                                                      /s/   DOUGLAS S. LANG
                                                            JUSTICE